United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2477
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  Sean A. Sykes, Jr.

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: February 14, 2020
                             Filed: February 21, 2020
                                  [Unpublished]
                                  ____________

Before LOKEN, BEAM, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

      Sean Sykes, Jr., appeals after he pleaded guilty to drug and firearm offenses
under a plea agreement containing an appeal waiver, and the district court1 sentenced

      1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.
him to a within-Guidelines prison term. His counsel has moved to withdraw, and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
reasonableness of the sentence. Sykes has filed a motion for the appointment of new
counsel, claiming that his current counsel was ineffective.

       To the extent that Sykes raises ineffective-assistance issues, we decline to
consider them at this time. See United States v. Woods, 717 F.3d 654, 657 (8th Cir.
2013) (ineffective-assistance claims are usually best litigated in collateral
proceedings; this court considers such claims on direct appeal only if record has been
fully developed, counsel’s error is readily apparent, or not acting would amount to
plain miscarriage of justice). As to Sykes’s challenge to the reasonableness of the
sentence, upon careful de novo review, we enforce the appeal waiver. See United
States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (reviewing validity and
applicability of appeal waiver de novo ); United States v. Andis, 333 F.3d 886,
889-92 (8th Cir. 2003) (en banc) (appeal waiver will be enforced if appeal falls within
scope of waiver, defendant knowingly and voluntarily entered into waiver and plea
agreement, and enforcement would not result in miscarriage of justice).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal outside the scope of the appeal
waiver. Accordingly, we dismiss this appeal, deny Sykes’s motion for appointment
of counsel as moot, and grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-